Opinion by
Simpson, C.:
Kennedy brought this action against Puffer, claiming that Puffer was indebted to him on settlement for balance due for clerk hire in the sum of $81.44. He recovered a judgment before a justice of the peace for the full amount. Puffer appealed to the district court, and a jury trial was had, resulting in a judgment in favor of Kennedy for $50. Puffer brings the ease here for review.
The case was tried at the September term, 1888, of the Norton district court, and judgment rendered on the 15th of September. Puffer took until the 1st day of December, 1888, to make and serve a case for the supreme court, but the case was not signed and settled until the 17th day of August, 1889. The case-made was not filed in this court until September 14,1889. Under the provisions of ¶ 4642, sec. 542a, Civil Code, Gen. Stat. of 1889, which took effect March 20, 1889, we cannot consider the case, as the amount in controversy, exclusive of cpsts, is less than $100, and it does not belong to one of the excepted classes.
We recommend that the petition in error be dismissed.
By the Court: It is so ordered.
All the Justices concurring.